           Case 1:17-cr-00346-JPO Document 29 Filed 06/17/21 Page 1 of 1
                                           U.S. Department of Justice
 [Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                       June 16, 2021


 BY ECF

 The Honorable J. Paul Oetken
 United States District Judge
 United States Courthouse
 40 Foley Square
 New York, New York 10007

         Re:     United States v. Stephan Mahabir, 17 Cr. 346 (JPO)

 Dear Judge Oetken:

        The Government writes to respectfully request an adjournment of the sentencing date in
 this matter, currently scheduled for June 17, 2021 at 10:00 a.m. The Government also respectfully
 requests that the Court direct the Probation Department to prepare a Presentence Report for the
 defendant.

         The defendant pleaded guilty on June 1, 2017, pursuant to a cooperation agreement with
 the Government. The defendant testified in a criminal trial—United States v. Michael Mendlowitz,
 17 Cr. 248 (VSB)—that concluded on May 23, 2019. The sentencing date for Michael Mendlowitz
 has been scheduled for June 25, 2021.

        The Government intends to soon file a related case letter that will formally notify Your
 Honor and Judge Broderick that the cases are related and that the defendant testified before Judge
 Broderick. To the extent that the case remains assigned to Your Honor, we would request that the
 Court set a sentencing date no earlier than four months from now—to allow the Probation
 Department adequate time to prepare the Presentence Report.
  Granted. The probation department is
directed to prepare the presentence
investigation report.                           Respectfully submitted,
  Sentencing is hereby set for October 22,
2021 at 12:00 pm.                               AUDREY STRAUSS
  So ordered.                                   United States Attorney
  June 17,2021                                  Southern District of New York

                                             By: __________________________
                                                 Dina McLeod/David Abramowicz/Jilan Kamal
                                                 Assistant United States Attorneys
                                                 (212) 637-1040 / -6525 / -2192

 cc:     Arthur Aidala, Esq. (by ECF)
